                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                               CIVIL ACTION NO. 19-10252-GAO

                          DORINDA YATES and LEE-JAY HURLEY,
                                      Plaintiffs,

                                                 v.

                          SANKATY HEAD GOLF CLUB, INC., et al.,
                                     Defendants.


                                            ORDER
                                          March 10, 2020

O’TOOLE, S.D.J.

       The plaintiffs, Dorinda Yates and Lee-Jay Hurley, have brought suit against their former

employer, the Sankaty Head Golf Club Inc., and various members of its Board of Governors,

alleging ERISA violations based upon breaches of the terms of a deferred compensation plan. The

plaintiffs contend that the defendants violated the requirements of ERISA in the administration of

the plan when they allegedly failed to provide the plaintiffs the opportunity to defer distribution of

funds until they reached 70 ½ and instead removed funds held for their benefit shortly after the

plaintiffs terminated their employment and transferred the funds in a manner that destroyed tax

and other benefits. The defendants have moved to dismiss the complaint.

       After a review of the submissions and a hearing on the matter, the defendants’ Motion to

Dismiss (dkt. no. 41) is GRANTED as to Count II for the reasons advanced by the defendants and

is otherwise DENIED. The resolution of a number of the issues presented in the motion, e.g.,

whether the plan was a “top hat” plan exempt from certain ERISA requirements, require further
factual development. Whether the remaining claims will survive further factual scrutiny remains

to be seen, but the pleadings are sufficient at this preliminary stage in the litigation.

        It is SO ORDERED.

                                                                /s/ George A. O’Toole, Jr.
                                                                Senior United States District Judge




                                                   2
